Title: To John Adams from John Trumbull, 6 March 1798
From: Trumbull, John
To: Adams, John



Sir
72 Welbeck Street London March 6th. 1798.

I have at length the Satisfaction of informing you that my two Plates of American Subjects are finished, and in a Style perfectly satisfactory to me:—I had hopes of sending out their impressions to my subscribers by this Convoy, but it has been impossible to print a sufficient number to deliver to all, and as I can make no distinctions, I must Suffer the whole to wait the next Convoy, when they will all be sent.
In the mean time I have shipped on board the Nancy Captn. Joy, a Case addressed to you, which will be sent to you by my friend Mr. Geo: Harrison, and which contains a pair of Proofs of these Prints, which I beg you will do me the Honor to accept.
I have to regret that my Talents have not been more equal to the Dignity of my Subject; and that the times in which I live are so little favorable to the Arts of Peace, and to the successfull continuation of this Work—
I beg you to present my respectful Remembrance to Mrs. Adams, / And am Sir, with the higest Respect / Your obliged Servant and Friend

Jno: Trumbull